     3:16-cv-02621-JMC         Date Filed 04/20/20     Entry Number 304        Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION


Accident Insurance Company, Inc., a      )
South Carolina Corporation,              )          Civil Action No. 3:16-cv-02621-JMC
                                         )
Plaintiff,                               )
                                         )
v.                                       )
                                         )
U.S. Bank National Association, and U.S. )
Bank Trust N.A.,                         )
                                         )
Defendants.                              )
___________________________________ )
                                         )
U.S. Bank National Association,          )
                                         )
Third-Party Plaintiff,                   )
                                         )
v.                                       )
                                         )
Southport Lane Advisers,                 )
Southport Specialty Finance,             )
Administrative Agency Services,          )
and Alexander Chatfield Burns,           )
                                         )
Third-Party Defendants,                  )


The court has ordered that:

O the Plaintiff, Accident Insurance Company Inc., shall take nothing of the Defendant, U.S.
Bank Trust N.A. and this named defendant is dismissed for lack of personal jurisdiction.

Plaintiff, Accident Insurance Company Inc., shall take nothing of the Defendant, U.S. Bank
National Association, as to Plaintiff’s claims for breach of contract, breach of fiduciary duty,
negligence/gross negligence, negligent misrepresentation, and civil conspiracy and these claims
are dismissed with prejudice.

Defendant, U.S. Bank National Association shall take nothing of the Plaintiff Accident Insurance
Company Inc., as to U.S. Bank’s Counterclaim for contractual indemnification and this claim is
dismissed with prejudice.
     3:16-cv-02621-JMC        Date Filed 04/20/20      Entry Number 304        Page 2 of 2




Based on the Findings of Fact and Conclusions of Law that U.S. Bank is not liable to Accident,
the court sua sponte dismisses U.S. Bank’s Third-Party Complaint against Third-Party
Defendants Southport Lane Advisors, Southport Speciality Finance, Administrative Agency
Services and Alexander Chatfield Burns without prejudice.

This action was:

O tried by the Honorable J. Michelle Childs, United States District Judge, without a jury and the
above decision was reached. The Court having entered its Findings of Fact, Conclusions of Law,
and Order in favor of the Defendant, U. S. Bank National Association.


Date: April 20, 2020

                                                           CLERK OF COURT

                                                           s/Angie Snipes
                                                           Signature of Clerk or Deputy Clerk
